Title: XVI. Farell & Jones to Richard Randolph, 10 December 1773
From: Farrell & Jones
To: Randolph, Richard



Sir
Bristol Decem 10. 1773

We duely received your favors of the 14th and 15 Septemr. and in conformity to the first we made £112 Insurance on 14 hhds Tobacco ⅌ Sprightly Nancy for Account of Mess. Wayles & Randolph, but as your Letter did not come to hand ’till ten days before that Vessells arrival which time she was lookt upon as  missing, no one would underwrite her here, and we were oblig’d to get it done in London and to give 3 Gs. ⅌ Ct. She arrived here the 20. last month, and as we find 3 hhds were left out of her, we shall procure the usual return premium thereon.—We were in hopes that we should have been able by this conveyance to have transmitted you Account Sales of the 50 hhds received by the Prince of Wales, but so dull has been the Sale of Tobacco for a long time past that we have still 9 hhds of them remaining on hand, which you may depend shall be disposed of as soon and on the best terms our Market will admit.—We fear your Conduct in making or rather not making the remittances for the Prince of Wales’s Cargoe, will cause no very favorable impression on the Owners, who frequently mention to us Messr. Burnley & Brackenridges punctuality. We believe this is the first instance of an African Consignment where not only, not a Shilling was made towards the first Remittance, but not even a Letter wrote to the Owners at that time. But indeed the want of Remittances affected the Owners very little for the moment the first remittance of £2900 became due they demanded it of us as your Security which we were oblig’d immediatly to pay and we expect every day to be called upon for the Ballance of £3870. This thro’ the low Ebb of Credit and uncommon scarcity of money here, has laid us under greater inconveniences than we ever experienced in the whole Course of our Business, and what we would not again Subject ourselves to for Five hundred Pounds. However it is now needless to complain. We can only earnestly entreat you to use your utmost Efforts in collecting in the Debts due on that Ships Cargoe and making the remittances with all possible Speed in good Bills, in which we must caution you against giving cash for Bills on ourselves as we know very few that will be honor’d. To make this affair the more cruel on us, the Executors of W Wayles’s draft on us for £1200 which you remitted to Mess. Powell & Co. was we apprehend for money he had received in part of the Prince of Wales’s Cargoe and appropriated to his own use. But we shall now say no more on this disagreeable Subject, as we will flatter ourselves with the hopes of hearing from you again soon and in the mean time Remain Sir Your mo Obed Servts

Farell & Jones

